Citation Nr: 0838859	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  02-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In November 2002, the veteran testified before the 
undersigned Veterans Law Judge at a Central Office hearing in 
Washington, DC.  

This case was previously before the Board in October 2005, at 
which time entitlement to service connection for 
hypertension, as secondary to service-connected diabetes 
mellitus, was denied in pertinent part.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC or Court).  The record contains a Joint Motion 
for Partial Remand (Joint Motion), dated in September 2007, 
wherein, in pertinent part, the veteran's attorney and the VA 
General Counsel agreed to remand the portion of the October 
2005 decision that denied the veteran's claim for 
hypertension as secondary to service-connected diabetes 
mellitus for an additional VA examination and/or opinion.  In 
September 2007, a CAVC order was issued, remanding the 
veteran's claim to the Board for action consistent with the 
Joint Motion.  

In March 2008, the Board remanded the veteran's claim in 
order to obtain an additional medical opinion.  All requested 
development has been completed and the case is now properly 
before the Board for review.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension is proximately due to, the result of, or 
aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is not secondary to service-connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds VA 
has provided the veteran with adequate notice and proper VA 
process.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in May 2004 that fully addressed all required 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate his claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The Board notes the May 2004 letter did not specifically 
inform the veteran that, in order to substantiate his 
secondary service connection claim, he needed to submit 
evidence showing a relationship between his current 
disability and service-connected disability.  However, the 
letter did advise the veteran that the evidence must show 
three things, including a relationship between his current 
disability and an injury, disease, or event in military 
service, which the Board finds contemplates and includes a 
disability for which service connection has already been 
established.  The Board also notes the RO sent the veteran a 
letter in June 2008 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

As to proper subsequent VA process, the Board notes the 
veteran was advised of his opportunities to submit additional 
evidence in support of his claim and a June 2002 SOC and 
SSOCs dated in May 2005 and July 2008 provided him with yet 
an additional 60 days to submit more evidence.  The veteran 
was also provided a VA examination and given an opportunity 
to present his contentions during the hearing before the 
undersigned Veterans Law Judge in November 2002.  At his 
hearing, he, along with his representative, demonstrated 
actual knowledge of what was involved with his claim.  Thus, 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given proper VA process, as he has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 2001 to 2005, as 
well as private medical records dated from 1993 to 2001.  The 
veteran was also afforded a VA examination in March 2005, and 
VA obtained an additional VA medical opinion in June 2008.  
As also noted, the veteran was given an opportunity to set 
forth his contentions during the hearing before the 
undersigned.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Secondary 
service connection includes cases where an otherwise non-
service-connected disability is aggravated (rather than 
caused) by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's holding in Allen, the 
comments to the regulation made clear that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection may be made.  This had not been VA's practice, 
which suggests that the change amounts to a substantive 
change.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will not give impermissibly 
retroactive effect to the amended regulation in this case. 

The veteran is seeking service connection for hypertension as 
secondary to service-connected diabetes mellitus.  He has 
asserted that his service-connected diabetes mellitus caused 
him to have hypertension or, in the alternative, that his 
hypertension was aggravated by his service-connected diabetes 
mellitus.  After carefully reviewing the evidence of record, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for hypertension as secondary 
to service-connected diabetes mellitus.  

At the outset, the Board notes this decision will not address 
entitlement to service connection for hypertension as 
directly due to the veteran's military service, as that issue 
is not on appeal.  Entitlement to service connection for 
hypertension on a direct basis was denied in a May 1994 
rating decision.  The veteran did not perfect an appeal as to 
that decision and it became final.  The veteran subsequently 
attempted to reopen his claim for service connection for 
hypertension but, in March 2008, the Board determined the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for service connection for 
hypertension on a direct basis.  In addition, the September 
2007 Joint Motion, which remanded this claim to the Board, 
specifically limited the issue/claim to secondary service 
connection for hypertension.  As such, this opinion will only 
address entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

Entitlement to service connection for diabetes mellitus was 
established in January 2002, as due to in-service herbicide 
exposure.  The evidence shows the veteran was first diagnosed 
with diabetes mellitus in approximately 1995 and requires the 
use of medication and a restricted diet for treatment of his 
service-connected disability.  

The record does not contain medical evidence of the veteran's 
first diagnosis of hypertension.  However, an October 2001 VA 
examination report reflects the veteran reported being 
diagnosed with hypertension in the late 1970s.  See also 
January 1994 VA examination report.  The evidence shows the 
veteran has continued to suffer from, and take medication 
for, his hypertension.  The evidence also shows the veteran 
developed atrial fibrillation in December 2003, but the 
physician who conducted a March 2005 VA examination noted 
that, at some point, the veteran's sinus rhythm converted to 
normal sinus rhythm and continued to be normal at that time.  

The March 2005 VA examination was conducted to determine 
whether the veteran's service-connected diabetes mellitus 
caused his hypertension.  The VA examiner reviewed the claims 
file and noted the veteran's medical history for diabetes and 
hypertension.  After examining the veteran, the diagnoses 
were type II diabetes, diagnosed in 1997, currently with 
reasonable glycemic control, on medication; and hypertension, 
diagnosed 20 years ago.  As to causation, the March 2005 VA 
examiner opined given that the veteran's hypertension pre-
dated his diabetes, it is not likely that the hypertension is 
secondary to his type II diabetes.  The examiner also noted 
the veteran has been diagnosed with atrial fibrillation, 
which is due to an enlarged left atrium, which is the result 
of years of hypertension.  The examiner stated, however, that 
the atrial fibrillation is not likely secondary to the 
veteran's diabetes.  

In June 2008, a different VA physician, Dr. R.S., reviewed 
the veteran's claims file, including the March 2005 VA 
examination report, and noted the veteran's hypertension 
preceded the onset of diabetes mellitus by at least 13 years.  
Dr. R.S. stated that, while it is well known that diabetics 
have an increased risk of developing hypertension than the 
general population, the veteran had hypertension long before 
the clinical onset of diabetes mellitus.  Dr. R.S. noted the 
veteran has developed complications of his hypertension over 
the years, such as atrial fibrillation, but he stated it is 
impossible to state that the fibrillation was due to the 
onset of diabetes mellitus.  Dr. R.S. stated the veteran's 
situation leads to the conclusion that his hypertension was 
not specifically aggravated by his service-connected diabetes 
mellitus.  In sum, Dr. R.S. opined it is less likely than not 
that the veteran's service-connected diabetes mellitus was 
the cause or aggravation of his hypertension, which had its 
clinical onset 13 years prior to that of the diabetes 
mellitus.  

In evaluating the ultimate merit of the veteran's claim, the 
Board finds most probative the opinions rendered by the March 
2005 VA examiner and June 2008 opinion by Dr. R.S.  As noted, 
both opinions were based upon the physicians' review of the 
claims file, as well as their medical expertise.  In 
addition, both physicians provided a complete rationale in 
support of their conclusions.  In this regard, the Board 
finds probative that both physicians noted the veteran's 
hypertension was manifested several years prior to the onset 
of his diabetes mellitus and neither physician could 
attribute the veteran's complication of hypertension, e.g., 
atrial fibrillation, to his service-connected diabetes 
mellitus.  In evaluating this claim, the Board also finds 
probative there is no opposing medical evidence or opinion of 
record which suggests that the veteran's hypertension was 
caused or aggravated by his service-connected diabetes 
mellitus.  

The veteran was given an opportunity to submit additional 
evidence in support of his claim and, yet, the evidence of 
record does not contain any competent and probative medical 
opinion which finds the veteran's hypertension was caused or 
aggravated by his service-connected diabetes mellitus.  The 
only evidence that suggests the veteran's hypertension was 
caused or aggravated by his diabetes is the veteran's own 
statements and there is no indication he has the requisite 
knowledge of medical principles that would permit him to 
render a competent opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board recognizes 
that lay statements may be competent to support a claim as to 
lay-observable events or lay-observable disability or 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, the determination as to causation and 
aggravation in this case requires sophisticated, professional 
opinion evidence.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for hypertension as secondary 
to service-connected diabetes mellitus.  There is no 
competent and probative medical evidence indicating that the 
veteran's hypertension is proximately due to or aggravated by 
service-connected diabetes mellitus and, thus, his claim for 
secondary service connection must be denied.  There is no 
reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


